Citation Nr: 1342509	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-48 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1987 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied a claim for service connection for a right hip disability.

At the time of the Veteran's claim in July 2008, the VA Records Management Center (RMC) had stated there were no service treatment records for the Veteran and it appeared the only file available at the Veteran was a rebuilt claims folder (see September 2008 RO email in file).  The appeal was certified to the Board in May 2012.  However, in about July 2010, the RO received the original claims file volume with a message from the RMC attached; the original file had been found.  In that volume was an April 1997 RO rating decision denying an original claim for service connection for a right hip disability and all service treatment records.  There was no supplemental statement of the case (SSOC) issued to reflect this change.

As result, this claim was adjudicated as a new and material evidence claim by the Board in November 2012.  At that time, the Board reopened the Veteran's claim and remanded the claim for additional development.

In September 2012, the Veteran testified before the undersigned at a Board Central Office hearing.  A copy of the transcript has been reviewed and is associated with the file.

The Virtual VA file has been reviewed and contains no new pertinent records at this time.

Upon reviewing the development since November 2012, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's claim.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that 'only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.'  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  The AMC was tasked by the Board to obtain an additional VA examination.  This occurred in December 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.


FINDING OF FACT

A right hip disability was not manifest during service, was not manifest within one year of separation from service, and any current diagnosis of a right hip disability is not attributable to active service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by military service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

With respect to the service connection claim on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to initial unfavorable AOJ decision issued in November 2008, advised the Veteran of the evidence and information necessary to substantiate an increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also that informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service private treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  In addition to the foregoing, the Veteran was also provided with a December 2012 VA examination in conjunction with the claim on appeal.  There is no allegation or indication that the examination rendered in this appeal was inadequate.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain diseases, to include organic diseases of the nervous system, such as hearing loss disability, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Factual Background

Service treatment records (STRs) indicate that in January 1989, the Veteran complained of pain on the right upper thigh starting a week ago.  He reported no injury.  Upon examination, there was no tenderness to abduction and no inguinal pain.  The examiner diagnosed muscle strain of the right upper thigh.  During a February 1989 follow-up, the Veteran was again evaluated for right hip pain for the last month.  He reported no relief with Motrin and no improvement since it began.  Upon examination, there was tenderness to palpation over the iliopsoas and sartorius.  The Veteran also voiced increased pain with hip flexion against resistance.  The diagnosis was iliopsoas versus sartorius strain.  X-ray examination showed no significant radiographic abnormalities.  A physical therapy note dated in March 1989 indicated a diagnosis of mild right iliopsoas/femur strain but also rule out inguinal hernia.  A surgical consultation dated in March 1989 determined it was not a hernia.  June and September 1989 STRs indicate a diagnosis of chronic bursitis with no evidence of stress fracture on femur.  A January 1990 STR included a diagnosis of strained right inguinal ligament.  In an August 1991 STR, the Veteran reported pain in the hips after a motor vehicle accident.  He had full range of motion of the lower extremities without paresthesias.  In a December 1994 medical history report, the Veteran denied bone, joint, or other deformity.  Physical abnormalities on the lower extremities from a December 1994 examination report do not include hip complaints. 

In an October 2008 private treatment record from the Naval Medical Center in Portsmouth, the Veteran reported no muscle aches, and physical examination noted musculoskeletal system as normal.  A February 2005 follow-up also noted no myalgias.  In a September 2006 private treatment record, the examiner noted posture was normal and mobility as not limited.  January and November 2007, March, June, July, and August 2008 private treatment records included no musculoskeletal complaints.  

A VA examination dated in September 2008 for the left knee indicated a normal gait.  He reported he has left knee pain which travels to the hip.  

A Kenny Army Health Clinic x-ray report dated in January 2009 included findings of asymmetric, degenerative joint space of the right hip joint.  There was also mild femoral head osteophytic rim but no evidence of traumatic or inflammatory change.  The diagnosis was degenerative arthritis change of the right hip.  

A May 2009 private x-ray report noted the Veteran has progressive right hip pain and decreased motion.  He has a history of remote trauma in 1988.  X-ray films suggested degenerative hip disease and possible impingement syndrome.  

A May 2009 private treatment record included an impression of moderate right hip joint degenerative osteoarthrosis.  The reported noted changes suggestive for bilateral femoroacetabular impingement and diffuse idiopathic skeletal hyperostosis (DISH) of the iliac crests, versus prior avulsive injury in these regions. 

An MRI of the right hip noted advanced degenerative joint disease of the right hip with small acetabular contusion. 

In a May 2009 statement, the Veteran asserted that he injured his right hip in service.  He had diagnoses of degenerative hip disease and possible impingement syndrome and needed to have his right hip replaced.  

In a June 2009 private treatment record, the Veteran reported hip pain.  He stated he inured it overseas when he was in the service in 1988 and had problems on and off ever since.  The diagnosis was end stage degenerative joint disease of the right hip.  

An operative report from Bon Secours St. Francis Medical Center indicated the Veteran underwent a right total hip replacement and arthroplasty.  

In an August 2009 private consultation report, the examiner reported the Veteran was status post hip surgery.  He sustained an injury while serving in the military and had worsening pain over the past couple of years.  He currently complained of mild to moderate pain.  

During a November 2009 VA examination, the Veteran asserted he has had a right hip condition since November 1988 due to in-service running and physical training exercises.  The examiner noted that he underwent total right hip replacement in August 2009, and he is regaining strength to walk.  The examiner noted a claims file review, including the Veteran's in-service treatment for right hip pain.  After physical examination, the examiner found that as the Veteran was discharged in 1995 and the first documented degenerative changes of the right hip was in 2008 with x-ray and bone scan of the right hip normal during military service, the Veteran's current right hip disorder is less likely as not a result of right hip condition that occurred while on active duty.  The Veteran was evaluated by orthopedic clinic during military service and that stated bursitis of right hip unlikely and the Veteran's right hip condition as secondary to strain of the abdominal muscle or perhaps right inguinal hernia.  Physical therapy clinic diagnosed strain of the thigh and abdominal muscle.  The examiner opined that degenerative arthritic change in the right hip that ultimately resulted in total hip replacement is likely due to aging.

During a September 2012 hearing, the Veteran testified that he injured his hip in service when lifting a tent with another person.  He was treated and continued to go to the clinic after his injury.  He was medically retired from the military in May 1995 due to left knee and shoulder injuries.  He worked at a desk job after service and did not seek treatment until 2008.  The Veteran asserted that he was disillusioned because of his medical retirement process, so he did not seek treatment all those years. 

During a December 2012 VA examination, the examiner reviewed the Veteran's claims file and provided a diagnosis of total hip replacement.  After a physical examination, the examiner found it is less likely than not that the Veteran's degenerative joint disease of the right hip was incurred during military service.  The examiner explained that though there is evidence that hip strain and bursitis during military service, bursitis is not arthritis.  Arthritis is a change within the joint itself where the bursa lies outside of the joint.  An x-ray report in October 1989 showed no bony pathology.  The first indication that the Veteran had right hip joint disease was in 2008.  He sought no medical care for a right hip condition between 1989 and 2004.  There is no medical evidence that hip strain or bursitis is causative factors in the development of arthritis.  There is, however, much evidence in the literature that shows obesity is a causative factor in the development of arthritis.  It is less likely than not that the Veteran's right hip strain or bursitis during active duty caused his degenerative joint disease of the right hip. 


Analysis

The evidence clearly shows that the Veteran has a current diagnosis of a right hip disability.  As such, the critical question is whether the current hip disability was incurred in service or otherwise related to an incident of service.  Based on the evidence of record, the Board concludes it was not.

The Board finds the opinions expressed in the December 2012 VA examiner's report of significant probative value.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examiner considered the Veteran's reports of right hip bursitis in service and continuity of right hip pain thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  By contrast, the examiner noted the lack of further treatment or reported problems in service and for years after service.  The examiner also found that the Veteran's in-service diagnosis of bursitis is a distinct diagnosis separate from and not a causative factor of arthritis.  Based on all the evidence, the examiner concluded that the Veteran's current right hip disability was not caused by or a result of any incident in military service.  The examiner's conclusion is fully explained and consistent with the evidence of record.  The Veteran has not submitted any opinion contrary to the VA examiner's opinion.

The Board has considered the Veteran's reports that he experienced a continuity of right hip problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of right hip problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

In that regard, the Board notes that the Veteran's service treatment records include some complaints of right hip pain in 1989 with multiple follow-ups over the next year.  However, at the time of the Veteran's separation from service in 1994 the Veteran denied a history of joint problems of any kind.  After service, there is no indication that the Veteran sought treatment for a right hip problem for almost 20 years.  According to the medical evidence of record, the Veteran first reported right hip problems in 2008.  There are no additional treatment records dated between the 1989 injury and 2008 when the Veteran sought treatment at a naval hospital for hip pain. 

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of right hip problems following separation from active service.  Rather, the Veteran specifically denied joint problems at the time of his separation examination in 1994.  Moreover, in private treatment records from the Naval Medical Center in Portsmouth dated from February 2005 to August 2008 included no musculoskeletal complaints.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing right hip problems that he would have reported these problems at the same time as other complaints.  In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for his claimed disability is credible.  

The Board also has considered the statements of record from the Veteran attempting to etiologically link his right hip disorder to his military service.  The Board acknowledges that he can attest to factual matters of which he has first-hand knowledge, such as experiencing a right hip injury and ongoing right hip pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Board concludes that any expressed opinions as to etiology are significantly outweighed by the opinions of the November 2009 and December 2012 medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In conclusion, the December 2012 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the expressed opinion.  The Veteran's representations of a continuity of right hip problems from service are refuted by the record and deemed less than credible.  Thus, the Board finds the December 2012 VA opinion to be competent and the most persuasive of record.  As such, service connection cannot be granted for the claimed disability on a direct basis.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a right hip disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


